

117 HR 2765 IH: Advanced Coursework Equity Act
U.S. House of Representatives
2021-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2765IN THE HOUSE OF REPRESENTATIVESApril 22, 2021Mr. Castro of Texas (for himself, Mr. Grijalva, and Mr. Espaillat) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo promote equity in advanced coursework and programs at elementary and secondary schools.1.Short titleThis Act may be cited as the Advanced Coursework Equity Act.2.PurposeThe purposes of this Act are—(1)to expand access to advanced courses and programs at under-resourced elementary and secondary schools;(2)to advance equitable enrollment practices, so that all students who are ready to engage in more rigorous coursework can benefit from advanced courses and programs; and(3)to equip dramatically more students, especially students from historically underrepresented groups, with the twenty-first century skills needed to succeed in college and a competitive global workforce.3.FindingsCongress finds the following:(1)Black, Latino, and Native American students, students with disabilities, and students from low-income families are underrepresented in advanced programs and courses. (2)While 1 in 10 students in schools in the United States participate in the Advanced Placement (AP) program, just over 1 in 20 low-income, Black, and Native American students participate in Advanced Placement, and fewer than 1 in 50 students with disabilities participate. (3)Taking the mathematics course Algebra I in grade 8 is necessary for most students to be on track for enrolling in advanced courses, such as Calculus, in high school; however, Black students are half as likely as White students to take Algebra I in grade 8.(4)A low-income student with reading and math achievement levels equal to those of a high-income student is half as likely to receive gifted services as the high-income student. Black students are approximately half as likely as White peers with the same mathematics and reading achievement levels to be referred to gifted services.(5)A major barrier for Black and Latino students and students with disabilities to access advanced courses and programs is the over-reliance on subjective criteria, such as the recommendation of teachers and counselors, in the advanced course admittance process. When Denver Public Schools implemented universal screening for gifted and talented programs, Latino students were identified for the program at twice the rate as the year before. (6)Just 1 in 12 students in the United States scored in the top 2 proficiency levels on the 2018 PISA math assessment. This is below the Organisation for Economic Co-operation and Development (OECD) average and less than half the rate of South Korea, Japan, and Switzerland.(7)Public elementary schools and secondary schools face a $305,000,000,000 budget shortfall due to COVID-19 related tax revenue decreases and new COVID-19 related expenses. As school districts prepare to make drastic cuts to educational programming, access to advanced coursework and programs is in jeopardy for millions of students, especially students from underrepresented groups and students attending under-resourced schools. Additional funding and reforms are needed to maintain and expand access to advanced coursework and programs, especially for marginalized students in communities hit hardest by the COVID-19 pandemic. 4.DefinitionsIn this Act:(1)Terms from the Elementary and Secondary Education Act of 1965The terms early college high school, elementary school, English learner, gifted and talented, institution of higher education, parent, school leader, secondary school, and State educational agency have the meaning given those terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). (2)Local educational agencyThe term local educational agency has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801), and includes a public charter school that is a local educational agency. (3)Open enrollmentThe term open enrollment means an enrollment mechanism through which any student that chooses to enroll in an advanced course or program is allowed to do so, without regard to previous academic performance or test scores.(4)Subgroup of studentsThe term subgroup of students has the meaning given that term in section 1111(c)(2) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(c)(2)).(5)Universal enrollmentThe term universal enrollment means an enrollment mechanism through which all students are automatically enrolled in an advanced course or program for a particular subject, without regard to previous academic performance or test scores. A parent may choose to opt out a student from enrolling in one or more advanced courses or programs. (6)Universal screeningThe term universal screening means an enrollment mechanism through which all students in a grade are screened for enrollment in advanced courses and programs. Students that are determined to be qualified for advanced courses or programs are automatically enrolled in those courses or programs, unless a parent chooses to opt out a student. The determination of which students are qualified for advanced courses or programs—(A)shall be made after consideration of not less than 2 objective assessments (except that a student may qualify based on only 1 such assessment)—(i)that are combined in a reasoned way that is not biased against any particular subgroup of students;(ii)that provide appropriate accommodations for students with disabilities; (iii)that may be administered not explicitly for the primary purpose of determining enrollment in an advanced course or program (such as through a statewide exam that all students in a grade will take), so long as students with disabilities have equal access to the assessment and are provided appropriate accommodations in accordance with the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.) and section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794); and(iv)that may include—(I)a standardized assessment that provides appropriate accommodations for students with disabilities in accordance with the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.) and section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794); (II)a statewide, districtwide, or schoolwide assessment; or(III)grades from relevant courses, a portfolio of relevant work, or class ranking; and(B)may be partially based upon a subjective measure (such as a teacher’s recommendation) in addition to the required 2 objective measures.5.Grant program authorized(a)In GeneralThe Secretary shall—(1)conduct 3 separate grant programs, by—(A)awarding not less than 80 percent of the amounts authorized to be appropriated under section 9 to State educational agencies to allow those State educational agencies to award subgrants to participating local educational agencies, including public charter schools, to enable those local educational agencies to carry out the activities described in section 7; (B)awarding not less than 15 percent of the amounts authorized to be appropriated under section 9 to participating local educational agencies to allow those local educational agencies to carry out the activities described in section 7; and(C)awarding not more than 4 percent of the amounts authorized to be appropriated under section 9 to a nonprofit institution of higher education or other nonprofit entity that has a demonstrated record of effectiveness in delivering or designing advanced coursework or programs (such as by previously executing a successful project that was part of the Jacob K. Javits Gifted and Talented Students Education Program under section 4644 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7294)), to enable that institution or entity to provide services to students in rural areas and students who otherwise lack access to advanced courses or programs; and(2)reserve not more than 1 percent of the amounts authorized to be appropriated under section 9 for the Department of Education to administer the program under this Act, provide technical assistance to grantees, evaluate grantees’ performance (as required by this Act), and disseminate information about findings and best practices related to the activities authorized under this Act. (b)Application(1)State educational agencyA State educational agency desiring to receive a grant under subsection (a)(1)(A) shall submit an application to the Secretary during the first year of the 3-year grant cycle, and at such time and in such manner as the Secretary may require. The application shall include the following:(A)An assurance that memoranda of understanding, as described in section 6(b), have been executed between the State educational agency and not less than 50 percent of the local educational agencies in the State, representing not less than 50 percent of all students in the State, to participate in the grant program and fulfill the program obligations.(B)A list of the participating local educational agencies that have executed such memoranda, and the percentage of the State's public school students who are served by those local educational agencies.(C)A plan for supporting participating local educational agencies with implementing open enrollment, universal enrollment, or universal screening for all advanced courses or programs offered by the local educational agency.(D)A plan to assemble a statewide advisory council of students from underrepresented subgroups of students, and parents or guardians of students from those subgroups, with at least 2 members of each subgroup of students. The plan shall explain how the council will be involved in the State educational agency's implementation of the grant, as well as oversight and evaluation of the grant.(E) A plan for supporting participating local educational agencies in collecting and reporting data about advanced coursework enrollment and student performance data, including data disaggregated and cross-tabulated by race and ethnicity, sex, disability status, socioeconomic status, and status as an English learner.(F)A description of ambitious 3-year enrollment and performance goals for each subgroup of students, and intermediate annual targets for each subgroup of students, to bridge statewide inequities (according to race and ethnicity, sex, disability status, socioeconomic status, and status as an English learner) in advanced coursework or program participation and performance.(G)A proposed budget for how the State educational agency will spend funding awarded through the grant.(2)Local educational agencyA local educational agency desiring to receive a grant under subsection (a)(1)(B) shall be eligible to apply for a grant if the local educational agency is not also seeking a subgrant from a State educational agency that receives a grant under this Act. A local educational agency shall submit an application to the Secretary at such time and in such manner as the Secretary may require. The application shall include the following: (A)An assurance that—(i)the local educational agency is not also seeking a subgrant from a State educational agency that receives a grant under this Act during the applicable grant cycle; and(ii)the local educational agency has a high student poverty ratio (as measured by comparing the number of students meeting at least one measure of poverty described in section 1113(a)(5) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6313(a)(5)) to the total number of students in the school).(B)A description of the enrollment mechanism that the participating local educational agency will use for its various advanced courses or programs, which shall include open enrollment, universal enrollment, or universal screening, including in the case of universal screening, a description of what assessments will be used to determine enrollment as described in section 4(6), and a justification for why each assessment was selected. (C)A plan to assemble a local advisory council of students from underrepresented subgroups of students, and parents or guardians of students from those subgroups, with at least 2 members of each subgroup of students. The plan shall explain how the council will be involved in the local educational agency's implementation of the grant, as well as oversight and evaluation of the grant.(D)A plan to train academic advisors or counselors on strategies for bridging inequities (according to race and ethnicity, sex, socioeconomic status, disability status, and status as an English learner) in advanced coursework or program participation and performance.(E)A plan to communicate to students and families the process and requirements to enroll in advanced courses.(F)An agreement to carry out the activities described in section 7.(G)A plan for collecting and reporting data about advanced coursework enrollment and student performance data, including data disaggregated and cross-tabulated by race and ethnicity, sex, disability status, socioeconomic status, and status as an English learner.(H)A description of ambitious 3-year enrollment and performance goals for each subgroup of students, and intermediate annual targets for each subgroup of students, to bridge statewide inequities (according to race and ethnicity, sex, socioeconomic status, disability status, and status as an English learner) in advanced coursework or program participation and performance.(I)A proposed budget for how the participating local educational agency will spend funding awarded through the grant.(3)Other nonprofit entityA nonprofit institution of higher education or nonprofit entity desiring to receive a grant under subsection (a)(1)(C) shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require, including, at a minimum—(A)at least one memorandum of understanding that the applicant has already established with a school, local educational agency, or State educational agency that the applicant intends to work with, and a description of the services the applicant would provide to that school, local educational agency, or State educational agency;(B)materials that demonstrate the applicant’s record of effectiveness in designing or delivering advanced coursework or programs;(C)a description of ambitious 3-year enrollment and performance goals for each subgroup of students that the applicant intends to serve, and intermediate annual targets for each such subgroup of students, to bridge statewide inequities (according to race and ethnicity, sex, socioeconomic status, disability status, and status as an English learner) in advanced coursework or program participation and performance;(D)a plan for collecting and reporting data about advanced coursework enrollment and student performance data, including data disaggregated and cross-tabulated by race and ethnicity, sex, disability status, socioeconomic status, and status as an English learner; and(E)a proposed budget for how the applicant will spend funding awarded through the grant.(c)Criteria for awarding grants(1)In GeneralIn evaluating applications for a grant under subparagraphs (A), (B), and (C), of subsection (a)(1), respectively, the Secretary shall consider—(A)the 3-year goals, and intermediate annual targets, for bridging statewide inequities (according to race and ethnicity, sex, socioeconomic status, disability status, and status as an English learner) in advanced coursework or program participation and performance;(B)the level of detail and feasibility of the plan for implementing (or supporting a participating State educational agency, local educational agency, or school in implementing, as applicable) open enrollment, universal enrollment, or universal screening for all advanced courses or programs offered by the local educational agency; (C)the level of detail and feasibility of the plan for assembling an advisory council of students from underrepresented subgroups of students, and parents or guardians of students from those subgroups, and involving that advisory council in the implementation of the grant, as well as oversight and evaluation of the grant; and(D)the level of detail and feasibility of the plan for collecting and reporting (or supporting a participating State educational agency, local educational agency, or school in collecting or reporting, as applicable) data by subgroup of students about advanced coursework enrollment and performance. (2)Priorities(A)State educational agencyIn awarding a grant under subsection (a)(1)(A), the Secretary shall give priority to—(i)States that established memoranda of understanding, as described in section 6(b), with a high percentage of the local educational agencies in the State and covering a high percentage of total students in the State; (ii)States with large gaps in equitable access, enrollment, and performance in advanced coursework across subgroups of students, as described in the grant applications of the State educational agencies; and(iii)States that made recent improvements to equitable participation and performance in advanced coursework among historically underrepresented subgroups of students based on data collection from the Office of Civil Rights of the Department of Education, and demonstrate a need for additional funds to expand improvements.(B)Local educational agencyIn awarding a grant under subsection (a)(1)(B), the Secretary shall give priority to local educational agencies that have made recent improvements to equitable participation and performance in advanced coursework among historically underrepresented subgroups of students based on data collection from the Office of Civil Rights of the Department of Education.(d)Amount; duration(1)State educational agency(A)AmountA grant awarded under subsection (a)(1)(A) shall be in an amount that is not less than $15,000,000 and not more than $60,000,000.(B)DurationA grant awarded under subsection (a)(1)(A) shall be for a 3-year period.(2)Local educational agency(A)AmountA grant awarded under subsection (a)(1)(B) shall be in an amount that is not less than $1,000,000 and not more than $20,000,000.(B)DurationA grant awarded under subsection (a)(1)(B) shall be for a 3-year period. (3)Other nonprofit entity(A)AmountA grant awarded under subsection (a)(1)(C) shall be in an amount that is not more than $3,000,000.(B)DurationA grant awarded under subsection (a)(1)(C) shall be for a 3-year period.(e)Number of grants awarded(1)State educational agency(A)In GeneralSubject to subparagraph (B), the Secretary shall award not less than 6 and not more than 10 grants under subsection (a)(1)(A) per 3-year grant cycle period. (B)ExceptionsNotwithstanding subparagraph (A), if the amount appropriated to carry out this Act is—(i)less than $700,000,000 over 3 years, the Secretary may award fewer than 6 awards under subsection (a)(1)(A) per cycle; and(ii)more than $900,000,000 over 3 years, the Secretary may award more than 10 awards under subsection (a)(1)(A) per cycle.(2)Local educational agency(A)In GeneralSubject to subparagraph (B), the Secretary shall award not less than 8 and not more than 16 grants under subsection (a)(1)(B) per 3-year grant cycle period. (B)ExceptionsNotwithstanding subparagraph (A), if the amount appropriated to carry out this Act is—(i)less than $700,000,000 over 3 years, the Secretary may award fewer than 8 awards under subsection (a)(1)(B) per cycle; and(ii)more than $900,000,000 over 3 years, the Secretary may award more than 16 awards under subsection (a)(1)(B) per cycle. (f)Special ruleIn the event a local educational agency that is receiving a subgrant cannot carry out one or more of the activities described in section 7, a State educational agency receiving a grant under subsection (a)(1)(A) may use not more than 4 percent of the grant funds to carry out high-quality technical assistance for local educational agencies in the State.6.Subgrants(a)In GeneralA State educational agency receiving a grant under this Act shall use the grant funds to award subgrants to local educational agencies in the State.(b)RequirementA State educational agency shall award not less than 65 percent of grant funds to—(1)local educational agencies that have a high student poverty ratio (as measured by comparing the number of students meeting at least one measure of poverty described in section 1113(a)(5) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6313(a)(5)) to the total number of children in the school); and (2)local educational agencies that will support elementary schools and secondary schools that offer fewer advanced course or program offerings (or fewer available slots in those courses or programs) than the average for the State.(c)Subgrant agreementAs part of a memorandum of understanding described in section 5(b)(1)(A), and as a requirement for receiving a subgrant under this Act, a participating local educational agency shall—(1)establish ambitious 3-year enrollment and performance goals for each subgroup of students, and intermediate annual targets for each subgroup of students, to bridge districtwide inequities (according to race, sex, socioeconomic status, disability status, and status as an English learner) in advanced coursework or program participation and performance;(2)specify the enrollment mechanism that the local educational agency will use for its various advanced courses or programs, which shall include open enrollment, universal enrollment, or universal screening, including in the case of universal screening, a description of what assessments will be used to determine enrollment as described in section 4(6), and a justification for why each assessment was selected;(3)submit a plan to train school leaders, academic counselors or advisors, and teachers on strategies for bridging inequities (according to race and ethnicity, sex, socioeconomic status, disability status, and status as an English learner) in advanced coursework or program participation and performance; (4)submit a plan to assemble a local advisory council of students from underrepresented subgroups of students, and parents or guardians of students from those subgroups, with at least 2 members of each subgroup of students, including an explanation of how the council will be involved in the local educational agency's implementation of the grant, as well as oversight and evaluation of the grant;(5)submit a plan to communicate to students and families, in multiple languages and through multiple formats, the process and requirements to enroll in advanced courses; and(6)an agreement to carry out the activities described in section 7.7.Uses of Funds(a)Required uses of fundsA local educational agency receiving a grant or subgrant under this Act shall use the grant or subgrant funds to carry out each of the following: (1)Use not more than 5 percent of funds to conduct community engagement (including by assembling a local advisory council) with regard to changes to advanced courses or programs.(2)Not later than 1 year after funding is received, use not more than 5 percent of subgrant funds to train school leaders, academic counselors or advisors, and teachers on strategies for bridging inequities (according to race and ethnicity, sex, socioeconomic status, disability status, and status as an English learner) in advanced coursework or program participation and performance.(3)Expand enrollment in advanced courses or programs for underrepresented students.(4)Not later than 1 year after funding is received, implement open enrollment, universal enrollment, or universal screening for all advanced courses and programs, including—(A)gifted and talented programs, 8th grade Algebra I, Advanced Placement, International Baccalaureate, dual enrollment, early college high school, and any similarly advanced courses or programs; and(B)training individuals involved in the assessment process in the administration of the assessments and the interpretation of the results.(5)Launch advanced courses or programs, or expand enrollment capacity in advanced courses or programs, which may include gifted and talented programs, 8th grade Algebra I, Advanced Placement, International Baccalaureate, dual enrollment, early college high school, or any similarly advanced courses or programs.(6)Provide direct services, such as tutoring, to students from underrepresented groups to enable those students to thrive academically in advanced courses and programs.(b)Permitted uses of fundsA local educational agency receiving a grant or subgrant under this Act may (in addition to the required uses described in subsection (a)) use the grant or subgrant funds to carry out one or more of the following:(1)Launch innovative advanced coursework models that allow all students to benefit from advanced coursework, such as embedded enrichment (for elementary and middle school students), and open honors (for high school students). (2)Purchase curricula and materials for advanced courses and programs, such as calculators, books, and laboratory materials.(3)Cover the cost of advanced coursework exams for low-income students. (4)Use not more than 20 percent of funds to train or hire teachers to teach advanced coursework.(c)Nonprofit entityA nonprofit institution of higher education or other nonprofit entity receiving a grant under section 5(a)(1)(C) may use the grant to carry out one or more of the following activities for students in rural areas and students who otherwise lack access to advanced courses or programs: (1)Provide direct services, such as tutoring, to students from underrepresented groups to enable those students to thrive academically in advanced courses and programs, which may include gifted and talented programs, 8th grade Algebra I, Advanced Placement, International Baccalaureate, dual enrollment, early college high school, embedded enrichment (for elementary and middle school students), open honors (for high school students), or any similarly advanced courses or programs.(2)Purchase curricula and materials for advanced courses and programs, such as calculators, books, and laboratory materials.(3)Cover the cost of advanced coursework exams for low-income students.8.Reporting; bonus grant(a)Report to Secretary(1)States and LEAsNot later than 60 days after the end of each year of the grant, each State educational agency or local educational agency receiving a grant shall prepare and submit to the Secretary a report containing the following: (A)A description of the training that the local educational agency receiving a grant, or local educational agencies receiving a subgrant in the State, as applicable, conducted to train school leaders, academic counselors or advisors, and teachers on strategies for bridging inequities (according to race and ethnicity, sex, socioeconomic status, disability status, and status as an English learner) in advanced coursework or program participation and performance, including the number of people trained and what schools those trained individuals are affiliated with.(B)A listing of the advanced courses or programs available at the local educational agency receiving a grant, or at each local educational agency that received a subgrant, as applicable, and the student enrollment mechanism for each of those courses or programs. If a local educational agency uses universal screening instead of open enrollment or universal enrollment, then the list shall include a description of what assessments will be used to determine enrollment as described in section 4(4).(C)The number and percentages of students in the State (or in the local educational agency, in the case of a local educational agency receiving a grant) that are enrolled in advanced courses or programs, disaggregated and cross-tabulated by race and ethnicity, sex, disability status, socioeconomic status, and status as an English learner.(D)The academic outcomes (such as grades or exam scores) of students enrolled in advanced courses or programs in the State (or in the local educational agency, in the case of a local educational agency receiving a grant), disaggregated and cross-tabulated by race and ethnicity, sex, disability status, socioeconomic status, and status as an English learner.(E)A final budget for how the State or local educational agency spent funding awarded through the grant.(F)A narrative articulating whether the State or local educational agency receiving a grant met its annual intermediate targets for equitable enrollment and performance among underrepresented subgroups of students in advanced coursework or programs, including analysis for why the State did or did not meet these targets across underrepresented subgroups of students, and a plan to remediate any gaps for the coming grant year. This narrative shall also include the analysis from the local advisory council (in the case of a grantee that is a local educational agency) or the State advisory council (in the case of a grantee that is a State educational agency).(2)Other nonprofit entitiesNot later than 60 days after the end of each year of the grant, each nonprofit entity receiving a grant under section 5(a)(1)(C) shall prepare and submit to the Secretary a report containing the information described in subparagraph (C) through (F) of paragraph (1) with respect to students that are enrolled in advanced courses or programs provided by the nonprofit entity and the nonprofit entity's targets.(b)Bonus(1)State educational agencyThe State educational agency receiving a grant under section 5(a)(1)(A) that achieves the greatest growth toward that State's advanced coursework enrollment and performance equity goals described in section 5(b)(1)(E) at the end of the first or second grant year shall receive a bonus payment of 5 percent of the original grant amount (to be used during the subsequent grant year). A State educational agency shall direct not less than 50 percent of the bonus funds to local educational agency subgrantees that achieved the greatest growth toward the local educational agency's advanced coursework equity goals described in section 6(c)(1).(2)Local educational agencyThe local educational agency receiving a grant under section 5(a)(1)(B) that achieves the greatest growth toward that local educational agency's advanced coursework enrollment and performance equity goals described in section 5(b)(2)(G) at the end of the first grant year shall receive a bonus payment of 5 percent of the original grant amount (to be used during the subsequent grant year). A local educational agency shall direct not less than 50 percent of the bonus funds to the schools that achieved the greatest growth toward the local educational agency's advanced coursework equity goals described in section 5(b)(2)(G).(c)EvaluationAt the end of the 3-year grant period, the Secretary shall prepare and submit to Congress a report containing an evaluation of the grant program under this Act and a summary of the reports submitted under subsection (a). The evaluation shall contain an analysis of the effectiveness of the program, including the impact of the grants on equitable enrollment and performance in advanced courses and programs. This evaluation shall provide recommendations based on the Secretary's findings from the grant program.9.Authorization of appropriationsThere are authorized to be appropriated to carry out this Act $266,000,000 for fiscal year 2022, $266,000,000 for fiscal year 2023, and $266,000,000 for fiscal year 2024. 